                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

TONGWEI SOLAR HEFEI CO. LTD.,                        )
An Anhui, China Corporation,                         )
                                                     )
                      Plaintiff                      )
    v.                                               )       C.A. No. 1:21-cv-01047-UNA
                                                     )
SOLARIA CORP.,                                       )
A Delaware Corporation,                              )       JURY TRIAL DEMANDED
                                                     )
                       Defendant                     )


                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Vincent Filardo, Jr. and Charles Wizenfeld of King & Wood Mallesons LLP to

represent the Plaintiff, Tongwei Solar Hefei Co. Ltd. (“Tongwei Solar”), in the above-referenced

matter. Pursuant to this Court’s Standing Order effective January 1, 2005, I hereby certify that the

annual fee for pro hac admission is being submitted in connection with this application.

Dated: July 21, 2021                              BAYARD, P.A.


OF COUNSEL:                                       /s/ Stephen B. Brauerman
                                                  Stephen B. Brauerman (#4952)
Vincent Filardo, Jr.                              Ronald P. Golden, III (#6254)
Charles Wizenfeld                                 600 N. King Street, Suite 400
KING & WOOD MALLESONS LLP                         Wilmington, DE 19801
500 5th Avenue, 50th Floor                        (302) 655-5000
New York, New York 10110                          sbrauerman@bayardlaw.com
(212) 319-4755                                    rgolden@bayardlaw.com
vincent.filardo@us.kwm.com
charles.wizenfeld@us.kwm.com                      Attorneys for Plaintiff
                                                  Tongwei Solar Hefei Co. Ltd., Inc.
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

TONGWEI SOLAR HEFEI CO. LTD.,                    )
An Anhui, China Corporation,                     )
                                                 )
                   Plaintiff                     )
    v.                                           )      C.A. No. 1:21-cv-01047-UNA
                                                 )
SOLARIA CORP.,                                   )
A Delaware Corporation,                          )      JURY TRIAL DEMANDED
                                                 )
                     Defendant                   )

                                 [PROPOSED] ORDER


IT IS HEREBY ORDERED this _____ day of July 2021, that the foregoing application of Vincent

Filardo, Jr. and Charles Wizenfeld for admission to practice in this action pro hac vice is

GRANTED.

                                          __________________________________
                                              Judge
            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE


       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York,

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am familiar

with this Court’s Local Rules.

Dated: July 20, 2021

                                   /s/ Vincent Filardo, Jr.
                                   Vincent Filardo, Jr.
                                   KING & WOOD MALLESONS LLP
                                   500 5th Avenue, 50th Floor
                                   New York, New York 10110
                                   (212) 319-4755
                                   vincent.filardo@us.kwm.com

                                   Attorney for Plaintiff
                                   Tongwei Solar Hefei Co. Ltd., Inc.
            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of New York,

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am familiar

with this Court’s Local Rules.

Dated: July 20, 2021

                                   /s/ Charles Wizenfeld
                                   Charles Wizenfeld
                                   King & Wood Mallesons LLP
                                   500 5th Avenue, 50th Floor
                                   New York, New York 10110
                                   (212) 319-4755
                                   charles.wizenfeld@us.kwm.com

                                   Attorney for Plaintiff
                                   Tongwei Solar Hefei Co. Ltd., Inc.
